DETAILED ACTION
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-044004, filed on 03/08/2016.

Status of Claims
2.	As per the submission to the Office filed on 12/02/2021, the following represents the changes from the previous claims: Claims 1 and 5 are amended, Claim 4 and 14 are cancelled, and claims 21 and 22 are new. Claims 1-3, 5-13, and 15-22 are presented for examination.

Claim Objections
3.	Claim 22 is objected to because of the following informalities: The word “is” should be inserted before “a film” in claim 22 line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5. 	Claims 1-3, 5-13, and 15-22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation "A mite-capturing sheet, comprising, in this order" in line 1. It is unclear as to what order “this order” is intended to refer as no particular order is specified. For example, no relation of the “a base material” to any other element is recited and so it is unclear if the base material is arranged above, below, alongside, or otherwise arranged in relation to another element.   
	b. Claims 2, 3, 5-13, and 15-22 are rejected as depending upon a rejected claim.

6. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Komoda et al. (US Patent Publication 2015/0143741) in view of Watanabe (US Patent Publication 2003/0159324), Nakayama et al. (US 9,814,232), and Watson (US Patent Publication 2006/0265942). 
a. Regarding claim 1, Komoda teaches a mite-capturing sheet 10 comprising a base material 50, an adhesive sheet 30 configured to captures mites [providing an adhesive layer 30 [0026]] and a resin sheet 20 [a sheet layer 20 [0026]; As a sheet to be used in a sheet layer for use in the present invention, there can be provided examples of a synthetic resin sheet such as polyethylene, polypropylene, polyester, polyvinyl chloride, etc. [0023]] disposed as an outermost layer on the adhesive sheet 30.
Komoda does not specifically teach the resin sheet comprises an attractant and a plurality of openings that respectively expose a plurality of different parts of the adhesive sheet such that the different parts are comprised by an outer surface of the mite-capturing sheet. Watanabe teaches resin sheet 2 [As the base 2, an appropriate sheet, mat, thin case, cylindrical body or the like of paper, fabric, nonwoven fabric, resin or the like can be utilized, and the mite attracting sheet 3 can be made to serve as a base 2 [0037]] comprises a plurality of openings 10 [a great number of minute opening portions 10 opened so that mites can intrude therethrough [0044]] and the resin sheet comprises an attractant [the above-described base and case can be made to attract mites, etc. [0069]] for the purpose of providing an attractive insecticidal sheet to which an attractive insecticide has been applied to more effectively capture and destroy insects. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda to include the resin sheet that comprises an attractant and a plurality of openings that .
Komoda in view of Watanabe does not specifically teach the resin sheet is a mesh. Nakayama teaches resin sheet 10 [first sheet substrate 10; resin sheets of polypropylene resins, polyethylene resins, polyamide resins, polyester resins, acrylic resins, polyvinyl chloride resins, polycarbonate resins, polyurethane resins, polystyrene resins, and acetate resin col. 8 lines 1-13] is a mesh [first sheet substrate composed of nonwoven fabric or mesh sheet col. 9 lines 8-9] for the purpose of providing for the easy manufacture of an insect control sheet or article having layers of properly controlled thickness and uniformity. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe to include the resin sheet is a mesh as taught by Nakayama because doing so would have provided for the easy manufacture of an insect control sheet or article having layers of properly controlled thickness and uniformity.
Komoda in view of Watanabe and Nakayama does not specifically teach the resin sheet overhangs the adhesive sheet. Watson teaches sheet 12 [an elongate substrate, or body portion, 12 [0027]; the substrate is an elongate sheet [0011]] overhangs [channel 22′ has a substantially U-shaped profile, but it is broader at its base than at its top, as seen best in FIG. 5. [0036]] adhesive sheet 24 [sticky substance 24 may be applied in channel 22 in pre-formed strips [0031]; sticky substance 24 which may be laid in strips [0036]] for the purpose of providing a more effective insect trap having an opening that is broader at its base than at its top to overhang an adhesive sheet so insects that crawl or land on the adhesive sheet adhere thereto and become trapped and are also prevented from removing themselves from the trap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe and Nakayama to include the resin sheet that overhangs the adhesive sheet as taught by Watson because  insect trap having an opening that is broader at its base than at its top to overhang an adhesive sheet so insects that crawl or land on the adhesive sheet adhere thereto and become trapped and are also prevented from removing themselves from the trap.
Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach the mite-capturing sheet satisfies a relation 0.2 ≤ S2/S1 ≤ 0.95, where S1 represents a total area of the adhesive sheet and S2 represents an area of the adhesive sheet exposed through the openings as viewed in plan. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation 0.2 ≤ S2/S1 ≤ 0.95 because doing so would have provided an adhesive area suitable for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note in the combination of Komoda in view of Watanabe, Nakayama, and Watson the openings expose a plurality of different parts of the adhesive sheet such that the different parts are comprised by an outer surface of the mite-capturing sheet.
b. Regarding claim 2, Komoda in view of Watanabe, Nakayama, and Watson teaches the mite-capturing sheet of claim 1. Komoda in view of Watanabe does not specifically teach the mite-capturing sheet satisfies a relation 0.2 ≤ S2/S1 ≤ 0.78. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation 0.2 ≤ S2/S1 ≤ 0.78 because doing so would have provided an adhesive area suitable for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
c. Regarding claim 3, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having a thickness of the resin sheet 2 and an average opening diameter of openings 10. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach the openings have a substantially circular shape as viewed in plan. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach the mite-capturing sheet satisfies a relation 0.3 ≤ T/R ≤ 1.0, where T represents a thickness of the resin sheet and R represents an average opening diameter of the openings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation 0.3 ≤ T/R ≤ 1.0 because doing so would have provided openings of a suitable size for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
d. Regarding claim 5, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 wherein the resin sheet has the attractant blended therein [As the base 2, an appropriate sheet, mat, thin case, cylindrical body or the like of paper, fabric, nonwoven fabric, resin or the like can be utilized, and the mite attracting sheet 3 can be made to serve as a base 2, as the case may be [0037]; the above-described base and case can be made to attract mites by an attachment of the attracting sheet 3 [0069]].
e. Regarding claim 6, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having the attractant [As the base 2, an appropriate sheet, mat, thin case, cylindrical body or the like of paper, fabric, nonwoven fabric, resin or the like can be utilized, and the mite attracting sheet 3 can be made to serve as a base 2, as the case may be [0037]; the above-described base and case can be made to attract mites [0069]]. Watanabe further teaches the attractant is at least one selected from the group consisting of citral, geranyl propionate, neryl formate, geranyl formate, limonene, a fruit extract, an unsaturated fatty acid, y-acaridial, pentadecane, heptadecadiene, pentadiene, and 2-formyl-3-hydroxybenzyl formate [As non-toxic aromatic attractants there are preferred animal and vegetable oils and fats, their esters with fatty acids, for example, salad oil, sesame oil, frying oil, ester-based food aroma additives such as geranyl, and esters of acetic acid, butyric acid and alcohols, either alone or in appropriate combinations, formulated to attract the aforementioned different types of mites [0054]].
f. Regarding claim 7, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komoda) the mite-capturing sheet of claim 1 wherein adhesive sheet 30 is formed by an acrylic adhesive [As an adhesive for use in the present invention…an acrylic-based can be used [0024]], a rubber adhesive [a hot-melt synthetic rubber adhesive [0027]], a styrene-isoprene-styrene (STS) block copolymer adhesive and/or a silicone adhesive. 
g. Regarding claim 8, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komoda) the mite-capturing sheet of claim 1 wherein resin sheet 20 comprises a polypropylene resin, a polyethylene resin, or an ethylene-vinyl acetate copolymer resin [a sheet layer 20 [0026]; As a sheet to be used in a sheet layer for use in the present invention, there can be provided examples of a synthetic resin sheet such as polyethylene, polypropylene, polyester, polyvinyl chloride, etc. [0023]]. 
h. Regarding claim 9, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having an average opening diameter of openings 10. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach an average opening diameter R of the openings is 0.5 mm or more and 20 mm or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include an average opening diameter R of the openings that is 0.5 mm or more and 20 mm or less because doing so would have provided openings of a suitable size for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
i. Regarding claim 10, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having an average opening diameter of openings 10. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach an average opening diameter R of the openings is 1.0 mm or more and 5 mm or less. 
In re Aller, 105 USPQ 233.
j. Regarding claim 11, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komoda) the mite-capturing sheet of claim 1 having a thickness T of the resin sheet 20 [a sheet layer 20 [0026]; As a sheet to be used in a sheet layer for use in the present invention, there can be provided examples of a synthetic resin sheet such as polyethylene, polypropylene, polyester, polyvinyl chloride, etc. [0023]]. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach a thickness T of the resin sheet is 0.5 mm or more and 3.0 mm or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a thickness T of the resin sheet is 0.5 mm or more and 3.0 mm or less because doing so would have provided a suitable sheet thickness for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
k. Regarding claim 12, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having a content of the attractant in the entire resin sheet [As the base 2, an appropriate sheet, mat, thin case, cylindrical body or the like of paper, fabric, nonwoven fabric, resin or the like can be utilized, and the mite attracting sheet 3 can be made to serve as a base 2, as the case may be [0037]; the above-described base and case can be made to attract mites [0069]]. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach a content of the attractant in the entire resin sheet is 0.01 mass% or more and 5 mass% or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, In re Aller, 105 USPQ 233.
l. Regarding claim 13, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1 having a content of the attractant in the entire resin sheet [As the base 2, an appropriate sheet, mat, thin case, cylindrical body or the like of paper, fabric, nonwoven fabric, resin or the like can be utilized, and the mite attracting sheet 3 can be made to serve as a base 2, as the case may be [0037]; the above-described base and case can be made to attract mites [0069]]. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach a content of the attractant in the entire resin sheet is 0.1 mass% or more and 1 mass% or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a content of the attractant in the entire resin sheet that is 0.1 mass% or more and 1 mass% or less because doing so would have provided a suitable attractant content for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
m. Regarding claim 15, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Watanabe) the mite-capturing sheet of claim 1. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach a relation where 0.2 ≤ S2/S1 ≤ 0.78 and a relation where 0.3 ≤ T/R ≤ 1.0. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation where 0.2 ≤ S2/S1 ≤ 0.78 and a relation where 0.3 < T/R < 1.0 because doing so would have provided an adhesive sheet area, area exposed through the openings, resin sheet thickness, and opening diameter suitably dimensioned for capturing insects and since it has In re Aller, 105 USPQ 233.
n. Regarding claim 16, Komoda in view of Watanabe, Nakayama, and Watson teaches the mite-capturing sheet of claim 1. Komoda in view of Watanabe does not specifically teach a relation where 0.45 ≤ S2/S1 ≤ 0.78. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation where a relation where 0.45 ≤ S2/S1 ≤ 0.78 because doing so would have provided an adhesive sheet area and area exposed through the openings suitably dimensioned for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
o. Regarding claim 17, Komoda in view of Watanabe, Nakayama, and Watson teaches the mite-capturing sheet of claim 1. Komoda in view of Watanabe, Nakayama, and Watson does not specifically teach a relation where 0.45 ≤ S2/S1≤ 0.57. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation where a relation where 0.45 ≤ S2/S1≤ 0.57 because doing so would have provided an adhesive sheet area and area exposed through the openings suitably dimensioned for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
p. Regarding claim 18, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komoda) the mite-capturing sheet of claim 1 wherein resin sheet 20 [a sheet layer 20 [0026]; As a sheet to be used in a sheet layer for use in the present invention, there can be provided examples of a synthetic resin sheet such as polyethylene, polypropylene, polyester, polyvinyl chloride, etc. [0023]] is an outer sheet.
2/S1 ≤ 0.78. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mite-capturing sheet taught by Komoda in view of Watanabe, Nakayama, and Watson to include a relation 0.57 ≤ S2/S1 ≤ 0.78 because doing so would have provided an adhesive area suitable for capturing insects and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
r. Regarding claim 20, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komda) the mite-capturing sheet of claim 1 wherein the resin sheet is disposed as an outer sheet on a first surface of the adhesive sheet. Komoda further teaches base material 40 disposed as an outer sheet on a second surface of adhesive sheet 30 opposite the first surface wherein the base material does not comprise a plurality of openings.
s. Regarding claim 21, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komda) the mite-capturing sheet of claim 1 having adhesive sheet 30 [providing an adhesive layer 30 [0026]] and resin sheet 20 comprises a polypropylene resin, a polyethylene res, or an ethylene-vinyl acetate copolymer resin [a sheet layer 20 [0026]; As a sheet to be used in a sheet layer for use in the present invention, there can be provided examples of a synthetic resin sheet such as polyethylene, polypropylene, polyester, polyvinyl chloride, etc. [0023]]. Komoda further teaches the adhesive sheet is formed by an acrylic adhesive, a rubber adhesive, a styrene-isoprene-styrene (SIS) block copolymer adhesive and/or a silicone adhesive [As an adhesive for use in the present invention, an adhesive used as an adhesive tape can be used. Further, a natural-based, a synthetic-based, and an acrylic-based can be used [0024]].
t. Regarding claim 22, Komoda in view of Watanabe, Nakayama, and Watson teaches (references to Komda) the mite-capturing sheet of claim 1 having base material 50 [a layer 50 wherein an adhesive invades inside a part of the unwoven fabric [0028]]. Komoda further teaches the base material is a film made of a thermoplastic resin comprising polyester resin, polyamide resin, polyvinyl chloride [As the unwoven fabric layer for use in the present invention, there can be provided examples of a synthetic fiber unwoven fabric such as polyolefin-based like polyethylene, polypropylene, polyester, rayon, polyvinyl alcohol, polyamide, acryhc, etc. [0025]].

Response to Arguments
9.	Applicant’s arguments from the response filed on 11/29/2021 have been fully considered and will be addressed below in the order in which they appeared. 
a. Applicant’s arguments from the response filed on 11/29/2021, see pages 5-6, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Claim 1 now recites, among other things, that the mite-capturing sheet comprises base material layer, adhesive sheet, and a resin sheet are in that order, the resin sheet is “disposed as an outermost layer on the adhesive sheet,” and that “the resin sheet is a mesh and overhangs the adhesive sheet.” Neither Komoda nor Watanabe makes obvious the mesh and overhang features. Such features, combined with the base material and order now recited in the clams, should not be obvious.
Examiner respectfully disagrees. Nakayama teaches resin sheet 10 [first sheet substrate 10; resin sheets of polypropylene resins, polyethylene resins, polyamide resins, polyester resins, acrylic resins, polyvinyl chloride resins, polycarbonate resins, polyurethane resins, polystyrene resins, and acetate resin col. 8 lines 1-13] is a mesh [first sheet substrate composed of nonwoven fabric or mesh sheet col. 9 lines 8-9]. Watson teaches sheet 12 [an elongate substrate, or body portion, 12 [0027]; the substrate is an elongate sheet [0011]] overhangs [channel 22′ has a substantially U-shaped profile, but it is broader at its base than at its top, as seen best in FIG. 5. [0036]] adhesive sheet 24 [sticky substance 24 may be applied in channel 22 in pre-formed strips [0031]; sticky substance 24 which may be laid in strips [0036]]. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


2)	Using a mesh allows “appropriate flexibility and certain hardness” such that the mite-capturing sheet can be “easily inserted and placed when used hetween comforters in a closet, under a mat, etc.,” and that “as mites walking on the surfaces of the openings get closer to the adhesive surface, the backs or sides of the mites are more likely to contact the adhesive surface and can therefore be easily captured by the adhesive surface. These features would have interfered with Kormoda’s design and/or diminished Komoda’s function. Particularly, using a mesh would change Komoda’s principle of operation because a mesh would not allow for the invasion, i.e., burrowing, for which Komoda’s sheet layer is designed. A mesh would not exploit the mite instinct in the manner Komoda is intended to operate.
	Examiner respectfully disagrees. Applicant’s assertion that a mesh would have interfered with or changed Komoda’s principle of operation because a mesh would not allow for the burrowing, for which Komoda’s sheet layer is designed is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643